DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/395,180 filed on August 5, 2021.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on August 5, 2021. 
Applicant’s disclosure of related application information claiming benefit of US provisional application is acknowledged.  
	In the amendment claims 1-40 were canceled, and claims 41-69 were newly added.  Currently claims 41-69 remain in the examination.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 48 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation "the plurality of destination stations" in claim 47.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 as being dependent on rejected base claim 48.  Please claims 7 and 8 of the parent application 16/867,127, now US patent 11,126,807 as an example.   

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 41 and 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0096818 A1 to Pippin (hereinafter “Pippin”).
Regarding claim 41, Pippin discloses an automated article processing system (see figures 1-3) comprising an input conveyer system 102/202/302 which comprises conveyer horizontal component and vertical directional component (see figure 3); a perception system 114 which recognizes item and orientation of the item (see paragraph 0029); a primary transport system 206a/206b (see figure 2 and paragraph 0038) which is generally opposite direction of the input conveyer system; and a diverter system 230/212a/212b, which is orthogonal to the primary transport system and receive the items for processing.  
Regarding claim 45, as shown in figure 2, Pippin discloses various locations where items can be diverted to 232/212a/212b.  The orthogonal paths leading to these locations or other devices such as exception/reject chute 230 (see figure 2 and paragraph 0041) can be considered secondary transport system.
Regarding claims 46 and 47, the cart 232 is a bin (see figure 2 and paragraph 0041).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0096818 A1 to Pippin (hereinafter “Pippin”) in view of US 2017/0108577 A1 to LOVERICH et al. (hereinafter “LOVERICH”).
The teachings of Pippin have been discussed above.  Pippen, however, fails to specifically teach or fairly suggest that the input conveyance system is a cleated conveyer.
LOVERICH teaches a system and method for facilitating the sorting of items (see abstract) comprising acquisition system utilizing cleated conveyer (see figure 5 and paragraph 0061), and other types of conveyer.  
In view of LOVERICH’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ well-known cleated conveyer to the teachings of Pippin in order to provide stability of the items while they are on the conveyer in the transportation process.  Use of cleated conveyer would improve that the item would stay on the belt, and less likely to fall off the belt.  The cleated conveyer can be used in any subsystem wherein the conveyer is used in Pippin.  

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 41-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-9 of U.S. Patent No. 11,126,807 B2 to Wagner et al. (hereinafter “807 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same components and they are not patentably distinct.  
	The limitation of claim 41 of the instant application is fully disclosed in claim 1 of 807 patent.  For example, both claims comprise of an input conveyance system, a perception system, a primary transport system and a diverter system.  In the instant application, it is referred as the diverter system, however, in 807 patent, it is recited as a subcomponent of the primary transport system.
	The limitation of claim 42 of the instant application is identical to claim 2 of 807 patent.  
The limitation of claim 43 of the instant application is identical to claim 3 of 807 patent.  
	The limitation of claim 44 of the instant application is identical to claim 4 of 807 patent.  
The limitation of claim 45 of the instant application is identical to claim 1 of 807 patent.  
The limitation of claim 46 of the instant application is identical to claim 6 of 807 patent.  
The limitation of claim 47 of the instant application is identical to claim 7 of 807 patent.  
The limitation of claim 48 of the instant application is identical to claim 8 of 807 patent.  
The limitation of claim 49 of the instant application is identical to claim 9 of 807 patent.  

Allowable Subject Matter
15.	Claims 51-69 are allowed.
16.	Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a automated processing system for processing objects comprising an input conveyance system; a perception system; a primary transport system and a diverter system wherein the diverter system comprises a reciprocating carriage which is configured to deliver the object to one or plurality of processing bins or boxes; and the plurality of processing bins or boxes are arranged as two rows on either side of teach secondary transport system.  Such a system is neither disclosed nor suggested by the cited references.  Even if some teachings may be found in other references, Examiner finds no grounds to combine them.  Independent claims 51 and 61 include these limitations in them, and accordingly, these claims and their dependent claims are disposed to be allowable.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
November 29, 2022